

114 S313 RS: Prevent Interruptions in Physical Therapy Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 177114th CONGRESS1st SessionS. 313[Report No. 114–98]IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Grassley (for himself, Mr. Casey, Mr. Moran, Mr. Blunt, Mr. Durbin, Ms. Heitkamp, Mr. Coons, Mr. Thune, Mr. Cassidy, Mr. Boozman, Mr. Schatz, Mr. Brown, Mr. King, Mr. Portman, Mrs. Capito, Mr. Bennet, Mr. Cardin, Mr. Burr, Mr. Merkley, Ms. Stabenow, Mr. Gardner, Ms. Ayotte, Mr. Heller, Mr. Schumer, Mrs. Shaheen, Mr. Peters, Ms. Hirono, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceJuly 30, 2015Reported by Mr. Hatch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title XVIII of the Social Security Act to add physical therapists to the list of providers
			 allowed to utilize locum tenens arrangements under Medicare.
	
 1.Short titleThis Act may be cited as the Prevent Interruptions in Physical Therapy Act of 2015. 2.Allowing physical therapists to utilize locum tenens arrangements under Medicare (a)In generalThe first sentence of section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is amended—
 (1)by striking and before (H); and (2)by inserting before the period at the end the following: , and (I) in the case of outpatient physical therapy services furnished by physical therapists, subparagraph (D) of this sentence shall apply to such services and therapists in the same manner as such subparagraph applies to physicians’ services furnished by physicians.
 (b)Effective dateThe amendments made by subsection (a) shall apply to services furnished after the date of the enactment of this Act.
	
 1.Short titleThis Act may be cited as the Prevent Interruptions in Physical Therapy Act of 2015. 2.Allowing physical therapists to utilize locum tenens arrangements under Medicare (a)In generalThe first sentence of section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is amended—
 (1)by striking and before (H); and (2)by inserting before the period at the end the following: , and (I) in the case of outpatient physical therapy services furnished by physical therapists in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act), a medically underserved area (as designated pursuant to section 330(b)(3)(A) of such Act), or a rural area (as defined in section 1886(d)(2)(D)), subparagraph (D) of this sentence shall apply to such services and therapists in the same manner as such subparagraph applies to physicians’ services furnished by physicians.
 (b)Effective dateThe amendments made by subsection (a) shall apply to services furnished after the date of the enactment of this Act.July 30, 2015Reported with an amendment